Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claim 2 (line 2) and claim 7 (line 3) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the examiner cannot determine the metes and bounds of the presently claimed invention as defined by claims 2 and 7 (and subsequently claims 3 and 8).
In order to provide an initial examination and search the examiner will interpret claims 2 and 7 as if the word “substantially” was deleted.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nau, Jr. et al. (U.S. Patent Application Publication 2013/0253489).

Regarding claims 1, 15 and 17, Nau, Jr. et al. disclose a surgical instrument (“endoscopic surgery forceps” 10, see [0053] and figure 1A, and other alternate/equivalent counterparts in other embodiments) comprising:
a handle (comprising “a housing 20” and “handle assembly 22,”: see [0056] and figure 1A, and other alternate/equivalent counterparts in other embodiments);
an elongated body (“shaft” 12, see [0057]-[0058] and figure 1A, and other alternate/equivalent counterparts in other embodiments) extending from the handle;
a fiber optic cable (either “cable” 34 and “optical fiber” 702, see [0055], [0061], [0102]-[0103] and figures 1A and 8A-8C) extending from the handle and through the elongated body; and
an end effector assembly (see for example “end effector assembly” 700, see [0102] figures 8A-8C) secured to a distal portion of the elongated body, the end effector assembly including:
a first jaw member (“jaw member” 720, see [0102]-[0103] and figure 8A) including a first tissue contacting surface (defined by “cover” 736 corresponding to “jaw member 720,” [0104] and figure 8A);
a second jaw member (“jaw member” 710, see [0102]-[0103] and figure 8A) including:
a second tissue contacting surface (defined by “cover” 736 corresponding to “jaw member 710,” [0104] and figure 8A);
a cavity (“channel” 730 of “jaw member 710,” [0105] and figure 8A) defined in the second jaw member, the cavity having a cavity surface which slopes inward from the second tissue contacting surface from a distal end portion to a proximal end portion of the cavity, wherein a portion of the fiber optic cable extends into the cavity; and
a plurality of optical elements (“optical fibers” 732, see [0103], [0105] and figures 8A-8C) positioned within the cavity, the plurality of optical elements disposed on the cavity surf ace, the plurality of optical elements configured to direct a beam of light exiting the fiber optic cable towards the second tissue contacting surface.

Regarding claims 2-3, Nau, Jr. et al. disclose the claimed invention see figures 8A-8C.

Regarding claims 4-6, Nau, Jr. et al. disclose the claimed invention see figure 8C.  The first series of optical elements is comprised of the optical elements 732 positioned in channel 730a and the second series of optical elements is comprised of the optical elements 732 positioned in channel 730b, see figure 8C.  With respect to the different angles the reference point or axis for defining angles in an axis parallel with each channel 730a and 730b and midway between them lying on the inner surface of the cover 736.  It is clear that the angles of the first series and the second series differ by at the very least the sign of the angle, or equivalently one is a clockwise rotation or angle and the other is a counter clockwise rotation or angle.

Regarding claims 10-13, Nau, Jr. et al. disclose the claimed invention see figures 8A-8C, where seal is interprets as providing some type of separation from the exterior environment, and modification and refraction of light is a consequence of Snell’s law (physics).

Regarding claim 14, Nau, Jr. et al. disclose the claimed invention see figures 8A-8C, since the distal ends of the jaw members define hemispherical curves.

Regarding claim 16, Nau, Jr. et al. disclose the claimed invention, since in order for “optical detector” 752 to detect the opposite tissue contacting  surface must absorb light, see [0108] and figures 8A-8C.

Regarding claim 18, Nau, Jr. et al. disclose the claimed invention, see the “generator” 40, [0055] and figure 1A.

Regarding claim 19, Nau, Jr. et al. disclose the claimed invention, see [0062], and [0079]-[0080].

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nau, Jr. et al. (U.S. Patent Application Publication 2013/0253489) in view of Nau, Jr. et al. (U.S. Patent Application Publication 2013/0253489) themselves.

Regarding claim 1, and 7-8, Nau, Jr. et al. disclose a surgical instrument (“endoscopic surgery forceps” 10, see [0053] and figure 1A, and other alternate/equivalent counterparts in other embodiments) comprising:
an end effector assembly (see for example “end effector” 1000 or 1100, see [0113] –[0123] figures 11-13) secured to a distal portion of the elongated body, the end effector assembly including:
a jaw member (“jaw member” 1020 or “jaw member” 1120, [0113] –[0123] figures 11-13) including:
a tissue contacting surface (see portion contacting tissue in figure 12B);
a cavity (channel in 10/20/1120 accommodating the reflective surface 1042/1142, see [0113] –[0123] figures 11-13) defined in the jaw member, the cavity having a cavity surface which slopes inward from the second tissue contacting surface from a distal end portion to a proximal end portion of the cavity, wherein a portion of the fiber optic cable extends into the cavity; and
an optical elements (“reflective surface” 1042/1142, see [0113] –[0123] figures 11-13) positioned within the cavity, the optical element disposed on the cavity surf ace, the optical element configured to direct a beam of light exiting the fiber optic cable towards the tissue contacting surface.
It should further be noted the optical element is curved away from the tissue contacting surface such that the at least one optical element is U-shaped in cross-section transverse to a longitudinal axis defined through the jaw member and the optical element has a parabolic cross-section transverse to the longitudinal axis, see figures 12A and 12B.
However, in thee embodiments shown in figures 11-13 Nau, Jr. et al. fail to disclose the optical element is a plurality of optical elements.
But in another embodiment, see figure 8C, Nau, Jr. et al. teach an embodiment having two optical fibers instead of one (like figures 8B and 11-13) in order to provide the device with a known workable embodiment having two optical fibers in order to treat the tissue (see [0055], [0061], [0102]-[0103] and figures 1A and 8A-8C).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Nau, Jr. et al., as taught by Nau, Jr. et al. themselves, to provide the device with a known workable embodiment having two side-by-side optical fibers in order to treat the tissue.
These two side-by-side optics fibers taught the embodiment of 8C would be accompanied by two respective semi-cylindrical reflective surfaces in upper and lower jaw members in the embodiments of figures 11-13 resulting in two reflective surfaces or two optical elements in the jaw member – a plurality of optical elements.


Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792